Citation Nr: 1203651	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-40 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for acid reflux.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990 and from March 2004 to April 2004.  The Veteran also served in the Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran presented testimony before the Board in September 2011.  The transcript has been associated with the claims folder.

Earlier claims for bilateral knee disabilities and acid reflux were abandoned by the Veteran in August 2000 when he failed to respond to a request for additional evidence within one of the date of the request.  38 C.F.R. § 3.158.  The Veteran filed his new claim in August 2008.  

The entire appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

A preliminary review of the record reveals that additional evidentiary development is necessary prior to adjudication of the claims on the merits.  

The Veteran testified in September 2011 that he receives current treatment for his hypertension from Dr. CB.  These records have not been associated with the claims folder.  The Veteran also indicated that he received treatment from Dr. MW in Fairbanks, Alaska, for his knees.  A review of the claims file shows that there are some treatment notes from Dr. MW of the Interior Alaska Orthopedic & Sports Medicine contained in the service records; however, it is not clear whether the complete treatment record has been associated with the claims file.  

Additionally, in the instant case it is appropriate request the dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA.)

Finally, the matter must be remanded for examination of the Veteran.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Service treatment records show treatment for questionable essential hypertension in 1988, possible uncontrolled hypertension in 1990, reflux with a small hiatus hernia in 1989, and a left anterior cruciate ligament (ACL) tear of the left knee and repair in 1994.  These records also reveal the Veteran underwent surgery on his right knee in 1985, which was prior to his enlistment.  There were complaints pertaining to the right knee in the Reserve record, as well as radiographic evidence of bilateral osteoarthritis.  The Veteran testified that he continues to have problems with his knees and reflux since his discharge.  He further testified that he began taking medication for hypertension in October 2011.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and request that he complete and return the appropriate release forms so that VA can obtain any identified evidence from Dr. CB and Dr. MW.  The RO should attempt to obtain copies of all pertinent outstanding records.  All identified private treatment records should be requested directly from the healthcare providers.  At least one follow-up request must be made if a response is not received to the initial request for records. 

2. The RO should take all indicated action in order to obtain copies of the Veteran's service personnel record from the appropriate record depository.  Additionally, the RO should request the dates of ACDUTRA and INACDUTRA.  All requests for records and their responses must be associated with the claims folder.  

3.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for appropriate VA examinations to determine whether the Veteran has any currently diagnosed hypertension, acid reflux, and/or bilateral knee disability and the etiology of such.  It is imperative that the claims file be made available to the examiner for review.  

a).  The appropriate examiner should offer an opinion as to whether the Veteran has any currently diagnosed hypertension and if so, whether it is at least as likely as not (a 50% or higher degree of probability) causally related to service, to include the findings of questionable essential hypertension in 1988 and uncontrolled hypertension in 1990.  A detailed rationale should be furnished for the opinion. 

b).  The appropriate examiner should offer an opinion as to whether the Veteran has any currently diagnosed acid reflux and if so, whether it is at least as likely as not (a 50% or higher degree of probability) causally related to service, to include the findings of reflux with a small hiatus hernia in 1989.  A detailed rationale should be furnished for the opinion. 

c).  The appropriate examiner should offer an opinion as to whether the Veteran has any currently diagnosed left knee disability, and if so, whether it is at least as likely as not (a 50% or higher degree of probability) causally related to service, to include the findings of left ACL tear and repair in 1994.  The examiner should also offer an opinion as to whether the Veteran has any currently diagnosed right knee disability and if so, whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed pre-existing right knee disability was aggravated beyond the natural progression of the disease during service. (Note: the Veteran underwent surgery for a right ACL tear in 1985, prior to his enlistment).  A detailed rationale should be furnished for the opinion. 

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should the claims in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


